Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, lines 14 and 15, replace the phrase “on a common axis, and wherein” with the phrase –on a common axis, wherein--.
Claim 1, lines 22 and 23, replace the phrase “plate, wherein” with the phrase 
--plate, and wherein--.
Claim 22, lines 14 and 15, replace the phrase “on a common axis, and wherein” with the phrase –on a common axis, wherein--.
Claim 22, lines 21 and 22, replace the phrase “mounting plate, wherein” with the phrase –mounting plate, and wherein--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Matsumoto (US-4762348) fails to disclose that the closing lever extends along the second side of the mounting plate opposite the actuating element. The actuating element and the closing lever of Matsumoto are formed together as one-piece and are both located on the first side of the mounting plate with the at least one sensor. The examiner can find no motivation to modify the device of Matsumoto without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 22, Matsumoto (US-4762348) fails to disclose that the closing lever and the actuating element are axially spaced along the common axis. The actuating element of Matsumoto is part of the closing lever, and is therefore located at the same point along the common axis as the closing lever. The examiner can find no motivation to modify the device of Matsumoto without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 31, 2021